 


114 HR 775 IH: Medicare Access to Rehabilitation Services Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 775 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Boustany (for himself, Mrs. Blackburn, Mrs. Capps, Mr. Becerra, Mr. Ruppersberger, Mr. Farenthold, Mrs. Napolitano, Mr. Costello of Pennsylvania, Mrs. Lowey, Ms. Tsongas, Mr. Hastings, Mr. Larson of Connecticut, Mr. Thompson of Pennsylvania, Mr. Ryan of Ohio, Mr. Foster, Mr. Langevin, Mr. Kelly of Pennsylvania, Mr. Sessions, Mr. Joyce, Mr. Roskam, Mr. Nunnelee, Mr. Richmond, Mr. Honda, Mr. Loebsack, Mr. Yarmuth, Mr. Heck of Nevada, Mr. Rangel, Mr. Meehan, Ms. Eddie Bernice Johnson of Texas, Mr. Blumenauer, Ms. Jenkins of Kansas, Mr. Long, Mr. Ellison, Mr. King of New York, Mr. Harper, Mrs. Kirkpatrick, Mr. Wilson of South Carolina, Mr. Grijalva, Ms. Duckworth, Mr. Huffman, Mr. Ben Ray Luján of New Mexico, Mr. Burgess, Ms. Michelle Lujan Grisham of New Mexico, Ms. Brownley of California, Mrs. Wagner, Mrs. Beatty, Mr. Murphy of Pennsylvania, Ms. Schakowsky, Ms. Frankel of Florida, Mr. Turner, Mrs. Walorski, Mr. Bishop of Utah, Mr. Cole, Mr. Olson, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to repeal the Medicare outpatient rehabilitation therapy caps, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Access to Rehabilitation Services Act of 2015. 2.Outpatient therapy cap repeal (a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by striking subsection (g). 
(b)Effective dateThe amendment made by subsection (a) shall apply to services furnished after the date of the enactment of this Act.   